 

ease 1:19-cv-00253-KM`§T'D'¢€Ghné§it 1 l`=i`l`ed` `b1'730/19 `U"SDC Colorado Page 1 of 12

IN THE UNI`TED sTATEs DISTRI_CT CoURT
FoR THE DISTRICT oF CoLoRAI)o 2019 1113 39 1111 111 1,3

§"`§"“" §§ €C~'§..‘».‘ELL

#. = ~a f" ana s.~ ser

Civil Action No.
(To be supplied by the c`ourt) BY---~W~»D{ P. C,"Ll`<'

 

`?

Amanda~Attebery
, Plaintiff

V.

Fremont County Depa.rtment of Human Serv_ices

Defendant(s).

 

EMPLOYMENT DlSCRIMINATI_ON COMPLAINT

 

 

NOTICE
Federal Rule of Civil Procedure 5:2 addresses the privacy‘and security concerns resulting from
public access to electronic court files. Under this rule, papers filed With the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
1 last four digits of a social security number; the year of an individual’s birth; a minor’ s initials; ‘
and the last four digits of a financial account number.

 

 

A. PLAINTIFF INFORMATION
Amanda Attebery PO Box 791, Canon City, CO §1215

 

'(N amc and complete mailing address)

719-406-7030/719-23 l'-l367 amanda.atteberv@yahoo.com
(T_elephone number;and e-mail address)

Case` 1:19-cv-00253-KI\/|T D`ocument 1 Filed 01/30/19 USDC Co|orado( F’age 2 of 12

B. DEFENDANT(s) INF(')RMATION

*Defendant l: Fremont County De`partment of Human Servic`es 172 Justice
Center Road Canon Citv, CO 81212 '

(Name and complete mailing address)

719-275-2318 . . ~ l 1
(Telephone number and e-mail address if known) '

C. JURISDICTION

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

X 1 Americans With Disabilities Act, as amended, 42 U.S.C. §§ 1210‘1, et seq. `(employment
discrimination on" the basis of a disability)

Age Discrimination in Employment Act as amended, 29 U. S C. §§ 621, et seq.
(employment discrimination on the basis of age)

X Other: C.R._S. 24-34-402.7 Unlawful Act Against Employee SéekinQ Protection

D. STATEMENT OF CLAIM(S)
1 ‘CLAIM ONE: _Ah§§ricar‘\s with_Disabiliries Acr, as amended',~ 42 u.s.c. §§ 12101, et seq
The conduct complained,of in this claim involves the following:, (check all that apply)
_,failure to hire 1 'X_ different terms and conditions of employment

failure to promote X failure to accommodate disability

.4`

\.

X termination of employment X retaliation

___ other: (please specijj>)

 

" ease 1:§1”9-cv160253'-Kl\`/l'r Documeni` 1 Filed 01/3o/19 'uSDC `ColoradE) Page 3 of 12

Defendant’s conduct.was discriminatory because it was based on the following: (check all that
apply)

race religion national origin age

___ color ` sex X disability

Suppo`rting facts; l began working for Fremont County Department of Human Services,
ful|.time, in 2009, with my most recent position being Medicaid`Tech, my son and l have
disabilities, as'd`efined.within the relevant statute, of which Fremont County Department of
Human Services was aware. During the relevant time period l was denied reasonable
accommodation requests about my own care and related to my caregiver duties, and
Respondent did not engage in the interactive process. l was also denied the opportunity to
request donated le'ave. On or about February 2, 2017, l was told that | would exhaust
available leave and be discharged as of February 10, 2017.

| believe that l have been discriminated against on the basis of a disability, my caregiver duties,
and in retaliation for engaging in.protected activities in violation of the Americans with
Disabilities Act of 1990, as’amended.

CLAIM TWO: C.R.S. 24-34-402.7 Unlawful Act Aeainst Emr)loyee Seekine Protection

The conduct complained of in this claim involves the following: (check all that apply)
_ failure to hire _~__ different terms and conditions of employment
_ failure to promote _ failure to accommodate disability
_X termination of employment X_ retaliation

other: `(please specijj)) Caregiver Duties - Physical and Mental Health freatrnents
for Minor Child and me.

Supporting Facts: On June l4, 2016, my s_on and I were victims of a Domestic Violence, I
immediately contacted my supervisor to report the law enforcement activity at my home and that
my son and I are victims of these crimes. My Physician completed FMLA for both of us, so we
could attend required meetings, criminal court proceedings, civil divorce proceedings, trauma
counseling, monitored medical care to reevaluate the diagnosed depression and~PTSD caused by
these crimes. I received a letter after a relapse 6 months after the incident, while the FMLA was
still in effect stating if I could not return to work by 2/10/17 at lO:OOam, I was welcometo

' 3

Case 1:19-cv-OO253-K|\/|T Docur`nent 1 Filed 01130/19 ' USDC Co|orado Page 4 of 12

reapply for employment

C.R.S. 24-34-402.7 Employers who employ 50 or more employees must permit an employee of
twelve months or more who is a victim of domestic abuse, sexual assault, stalking, or other
domestic violence-related crimes to take up to three days of leave to seek a restraining order;
obtain medical care or counseling; locate safe housing or make her home secure; or seek legal

assistance and prepare for or attend court-related proceedings . The employer cannot'
discriminate against or take retaliatory action against an employee Who exercises these rights.

E. ADMINISTRATIVE PROCEDURES

Did you~file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency?

.X Yes (You must attach 'a copy of the administrative charge to this complaint)

No

Have you received a notice of right to sue?
X Yes (You must attach a copy of the notice of right to sue to this complaint)

No'

ADMINISTRATIVE P.ROCEDURES

Did you flle a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency?

Since Fremont County would not participate in Mediation or Conciliation the complaint was
referred to the Department of Justice, since the EEOC determined a violation was committed.

X Yes (You must atta`ch a copy of the administrative charge to this complaint)
_ No
Have you received a notice of right to sue? (check one)

X Yes (You must attach a copy of the notice of right to sue to this complaint)

No

Case 1:19-cv-OO253-K|\/|T Document 1 Filed 01/3.0/19 USDC Co|orado Page 5 of 12

F. REQUEST FOR RELIEF

The wrongful termination of my employment with Fremont County Department of Human
Services, caused me to lose my life insurance ancLl had to cash in my retirement. l lost my
house and we became'homeless which caused me to be separated from my son halting his
emotional healing and his 4 consecutive years on honor roll came to an end. My bills are
delinquent as l have not been able to make my car payments for over a year. Since l am over 40
and my many years with the County, l am either over qualified or not considered jobs l have
applied for. My request for Relief` ls that the courts consider the following types of damages for
both my son and l:

Emotional Distress, Back and Front Pay(at time of termination I was paid $16.99 an hour)
Liquidated Damages, Consequential Damages, Mental Pain and Suffering, Punitive Damages,
Treble Damages and any other relief that the courts determine we are intitled to.

A wrongful termination lawsuit in a New Jersey state court resulted in a w

verdict awarding the plaintiff $8.45 million in September 2016. This amount consisted of
compensatory damages for emotional distress of $2.45 million, as well as $6 million in
punitive damages. The plaintiff alleged that her employer, a government agency in
Hudson County, New Jersey, terminated her after she sought treatment for depression,
despite the fact that two mental health professionals had stated that she Was fit to return
to work. The New Jersey Civil Service Commission (CSC) ruled that the county had
wrongfully terminated her and awarded her back pay Matter of Malta- Roman, Hudson
Cty. Dept of Fami/y Svcs. Docket No. 2013- 2883 decision (N. J Civil Svc Comm.,

May 7l 2015). The plaintiff also filed a civil lawsuit, which resulted in the jury

verdict. Malta-Roman v Hudson Cty., No. L- 001361-14, complaint (N.J. Super. Ct.,
Hudson Co., Mar. 24, 2014).. Filing an administrative claim ls a prerequisite for many
employment law claims. A person claiming employment discrimination, for example,
must.tirst file'a'complaint with the federal Equal Employment Opportunity Commission
(EEOC) or a comparable state or local agency. The agehcy may decide to pursue the
matter‘on the claimant’s behalf. lf it does not, lt may issue a “right to sue” letter, which
allows the claimant to file a civil lawsuit Since the plaintiff in Malta-Roman was a county
employee, she had to use certain administrative procedures before going to court.

Case 1:’19-cv-OO253-'K|\/|T Docu`ment 1` Filed 01/30/19 USDC Co|orado `Page 6 of 12

~9<..

G. PLAINTIFF’s sIGNAT}JRE

I declare under penalty of perjury that l am the plaintiff in this action, that I have read this
complaint, and that the information 1n this complaint 1s true and correct. See 28 U. S-. C. § 1746;
18 U. S. C. § 1621.

Under Federal Rule of Civil Procedure ll, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (l) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or, needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies With the requirements of Rule ll.

M l\m/Tft U\(\

(Pli\al tlfi’s signature)W

\-;so lQ'\

 

(Date)

§ (Form` Revised December 2017)

“~S

!__J'

 

Case le-cv-OO253=,KMT,: Document 1 7 Filed 01/30L1&.~M§DQ =(;o|orado» Page 7 of 12

U.S.» EQUAL EMPLOYMENT OPPORTUNITY COMMISSlON

Denver Field Office ‘
'303 East l7‘* A\'cnue, Suitc 4|0
,5 Dcnver. CO 80203
lntakc lnl`onnation Group: (800) 669-4000
lntakc lnt`onnation Group 1'!`\':"(300)`669.6820
Dcn\‘cr Direct l)ial: (303) 866-1359
l~`.~\X (303) $§6~|085
Website: )\_\\'\\'.ccoc,gcg

 

Amanda Nl. Attebery
P.O. Box 791 ` ` +
Denver, CO 80206

Re:’ Amanda Attebery v. Fremont`County Department of Human Services
EEQC Charge Number: 541-2017-01276

.A-_~._t~ ’. ~ ¢o'. - w

Dear l\/ls. Attebery;

* Your charge»under~The Americans With Disabillties' `Act of 1990 (ADA), as amended ,
has been referred to the U.S. Department of Justice (DOJ) for review to determine
whether DOJ will sue on your beha|f._ |f DOJ brings a lawsuit, you may seek to
intervene in such suit. lf DOJ does not bring a |awsuit,fthey will notify you and issue a
Notice of Right to Sue, which will entitle you to sue the respondent under the ADA.

On behalf of_ the Commission

` dr 7Sr.>,r:r‘ferr>l.)ei""""lz 201`8_ r/,:/A /‘H//f"%/:/?l

Date ` g - Elizabeth Cadle,
‘ ..;x 1 District Director

‘_.

 

 

 

 

‘~ ,.,.,.»s.a..,
EEOC ram remains f U.S~.»¢"QuAL EMPLoYMENr OPPo§TunirY Coii,..iissioN ~‘ §
. Norice 01= Rieiirro SuE l ,,
w 3 (CoNciL/Ar/oN FA/LuR`E)
To: Amanda Nl. Attebery * g From: d Dehver Field Office
P.O. Box 7_91 s ‘ ._ 303 East 17th Avenue
Canon City, CO 81215 Suite 410 `
~ § ` Denver, CO 80203

fn ii

"‘.. On beh§lf`ofpersdn(s) aggrieved whose identity is
coNF/oENTiAL (29 cFR §1601,7(a,1,1 '

tea

 

Telephone No.

 

`. is certifying that the Respondent is in compliance with the law, or'that the EEO
_latar in your lawsuit if y“ou decide to sue on your own behalf

aj

EEOC charge No. § EEOC Representative
_ f Christopher D. Padilla,
541 -2017-`01 276_ § Supervisory investigator (303) 866-1336

TO THE PERSON AGGR|EVED:

This notice concludes thé`EEOC`s drocessing of the above-numbered charge The EEOC found reasonable cause to believe
that violations ofqthe statute(s) occurred with respect to some or all of the matters alleged'in the charge but could not obtain a

settlement with the Respondent that would provide relief for`you. ln addition, the EEOC‘has decided that'it will not bring suit

against theRespondent at this time based on. this charge and will close its file_in this case. This does not mean that the EEOC »'
C will not sue the Respondent later or intervene

§
v

~ - NoricE oF suir` RicHTs -

(See the additional information attached to this form.)
Title Vl`|,_th|e Americans with Disabilities‘Act, the Genetil: |nfo'imation"`Nondis"crimination Act, or the Age‘ a h
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue"that we will send you.

Vou may,file a lawsuit against the respondent(s) under federal law based on`rthis charge in federal oi'state court. Your

|awsuit'must be filed WlTHlN 90 DA¥S'of yourq receipt of this`notice; or your right to sue based on this chargevv_ill be
,~lost. (The time limit for filing suit based on a claim under state law m`ay be different.)~ § » f

4

§qual Pay Act (EPA): _EPA suits miist be filed in federal or state court within 2 years (3 years for.wiilful violations) of ther
alleged EPA underpayment This means that backpay due for,any violations~that occurred'more than 2 years 13 yearsl

qefore you file suit may not be collectible.

lfryo'u:file suit, base§l on this charge, please send a copy'of your court complaint to this oft'ice..

y

r1 behalf of the Commission £

. . M f x mv.iiz'_ma

  

 

,»

` Elizabéih_cadle, ' male Maiied)
District Director

Enclosures(s),

°C: Brenda L. Jar`:kson'v ` g
County Attorney " ' 1 7 f "'
FREMONT COUNTY ‘ a
615 Macon Ave ' .r ' "
Room 211
canon ciry, co 81212 f l .` w

s » .
1 ‘ g

MLDQMM 1 tried 01/30/19 nwirsac colorado Page a 0112> .\ 1 '.

W~.~`

1
l
§

M v....,r.,. m'\i

 

Case 1:19-cv-OO253-K|\/|T Document 1 Filed 01/30/19 USDC Co|orado Page 9 of 12

U.S. Department of Justice-
Civil Rights Division `

 

 

Disabiiiry Rights Secn'on - NYA
950 Penn.r_\~lvania A\~e, NW
ll'a.shingron_ DC 20530

NDV l l1 2018
DJ# 205-13-0

CERTIFIED MAIL
RETURN RECEIPT REOUESTED

l\/ls. Amanda Attcbery
P.O. Box 791
Canon City, CO 81215

Rc: EEOC Charge Against: Fremont County Dept. of Human Resources
EEOC No.: 541-2017-0]278
DJ#: 205-13-0

Dear Ms. Attcbcry:
NOTICE OF RIGHT TO»SUE WITHIN 90 DAYS

lt has been determined that the Department of Justice (the Department) will not tile suit on
the above-referenced charge of discrimination that was referred to us by the Equal Employment
Opportunity Commission (EEOC). This should not be taken to mean that the Department has
made ajudgment as to whetheror not your charge is meritorious ' '

You are hereby notified that conciliation on your case was unsuccessful by the EEOC.
You are further notified that you have the right to institute a civil action under Titlel of the
Americans with Disabilities Act of 1990 (ADA). 42 U.S.C. § 121 l l. ct seq.. against the above-
named respondent If` you choose to commence a civil action, such suit must be filed in the
appropriate court within 90 days of your receipt of this Notice. ` `

Theref`ore, if you wish to pursue this matter, you should consult an attorney at your earliest ‘

convenience lf you are unable to locate an attorncy, you may wish to contact the EEOC or
apply to the appropriate court, since that court may appoint an attorney in appropriate
circumstances under Section 706(1)(1) of the Civil Rights Act of l 964, 42 U.S.C. § 2000e-5(f)(l),
referenced in Section lO7(a) ofthe ADA, 42 U.S.C. § 2117(21).

r, 'W¥r ‘v."*"

1.
nw twa

 

Case71;19-cv=00253-Kl\/|T Document 1 Filed 01/30/19 " USDC Co|orado Page 10 of 12»~-~ 1

 

 

§
We are returning the files 111 this matter to EEOC’ s District Ot`fice lf you or your
attorney, have any questions concerning this matter or wish to inspect the investigative file
please address vour inquiry to: `“
Elizabeth Cadle. Director
_Equal Employment O_p'portunity Commission
b Phoenix District Oftice ,_ 11
3300`N011h Ccntral Avenue, Suite,690 '
Phoefiix, AZ li85012-2504
Enclosed you will find a list of state resources and a Notice of Rights under the ADA
Amendments Act of 2008 (ADAAA). 1
We are forwarding-a copy of this Notice of»Right torSue to the Respondent in this case.'
1 ':-: ` ‘Sincercly,
Eric S. Dreib`and
Assistant Attorney General
. l BY: l M/ w<@(d/Q`L_,LD
" j m l Amanda Maisels
" ', . `\ Deputy Chiel`
§ ‘ " y Disability Rights Section
‘Enclo_sure:
Colorado State Resources'~ `
EEOC Right to Stie Notice * w §
Notice of Rights under the ADAAA §
`£ `N ii
cc: ~Fremont County Dept. Human Resources ~
EEOC -Phoenixil)istri_ct Of`fice 1 1 _»
‘M` M.~'*" s
9 .
‘1\ "*
“ 2
1 l w __

sam M" .a‘s..t~r..
al
11
~_

.».r...i; .4\ ~`-..
z.

o
,¢.

-~3 ~= ..` W..,~..~. ---

,\.,..

 

i,.`-...,

<,wwv.-,» ,.\,.“_~.- m ,..

Case 1:19-cv-00253-KI\/|T Documentl Filecl'Ol/SO/lQ USDC Co|orado Pag'e 11 of 12

January 30, 2019

Due to then government shut down, | have not been able to obtain my requested file from the EEOC, as
soon as l receive this fi|e, l will submit it.

Amanda Attebery

¢Case 1;.19-.cv-00253-KI\/|T Do'cumentl ~»Filed 01/30/19 USDC Co|or'ado ' Page~12 01°112

EEoc ram s 111/091

 

 

 

 

 

1

 

 

 

 

CHARGE oF DiscRiMlNATioN ` charge wanted w Agencyr»es) emanate-1
merummanmbymepnvacymurwn. see¢ndoeedprmcyw _ [: FEPA
Smement and other imitation before ounpieiingihts him -
[)'c_: eeoc 541-2017-01216
Colorado Civil Rights Division ` and E_Eoc
- _ simorMAg;w amy
mims ammann ua, ursJ ~ m mm and ma caus) uaw crew
Tl§mim)ery 1976
sm wm ” cny, exam md zlP code

122 E. New York Ave., Canon~City, CO 81212

 

Namedisme£mpioyer, LaborOrganizahon, EmploymentAgency,Appremicesideommiiiee, orStateorLoceI-Govermnent Agency'l'hat l Be'iieve
Discrlmineted Against Me orOtherst (Ifmorn mn two. list under PARTICULARS below.)

Nams No.EndoyoesMenbu'c _PhoneNo.(IndudeAiBeCode)

 

 

 

 

FREMONT CCUNTY DEPT. OF HUMAN SER\I|CES 15 -100 (719) 275-2318
stream c11y. sue andziP code `

172 Justice Center Road, Canon City, 60 81212

 

Name ib.£ndoyess,\hrbua PhoneNo.(lndudeAreaCodo)

 

 

 

 

Sm Addm C“¥, SW md ZlP Code
DlSCR|MlNA`\'|ON BASED CN (Cheok appropriate bdx(a$).) DATE(S) DiSCRlMlNATlON TOOK PLACE

Eariio¢i . Latest

[:| we [:| cows [:| sex mem |:| mem mem 01 -01-2017 02-10-2011
[):] nerAuAnoN |::| Aee l:(] msAeimY E eem-:nc wroan
m owen remain [:} coNnNums Acno~

THEPARTICULARSARE (Ifaddtimalpepertsneeded, mahexbasheet(s)):
l began working for Respondent in 2009, with my most recent position being Medicaid Tech. My son
and l have disabilities, as defined within the relevant swane, of which Respondent was aware. During
the relevant time period l was denied reasonable accommodation requests about my own‘care and
related to my careglver duties, and Respondent did not engage in the lnterac_tive’ pmcess; l was also
denied the opportunity to request donated leave. ,On or about February 2, 2017, l was told that l ‘wouid
exhaust available leave and be discharged as\of February 10, 2011.

 

 

l believe that l have been discriminated against on the basis of a disability, my caregiver duties, and
in retaliation for engaging in protected activities in violation of the Americans with Disabilitles Act of
1990, as amonded.

 

 

 

 

immmisdwrgemedvjmbou\meEEocmumesiaworiommgency,wany.l NOTARY-M»nnewm'yfvrwmd'wdmemrwm
M"advieeihoagemiesifi'd\angemyeddressorphonenumberand|vdll
oooperatehmyuimdiemmhepmcemingofmydmmehamdanoemmm
p'°°°d‘"°“' lswearoraiiinnmatlhavereadmeabovediargeandthatitistrueto
' idedareunderpenaltyofpenuryihetmeaboveismieandcorreet mebestefmyimowledge, informatimandbelief.
slGNATuREOFcoMPLAmANT

suescmeeo mo swann To eEFoRE us mls oATE
irwin d»y. rem

 

 

 

 

 

